              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:21-cv-00115-MR


JAMES LARKIN KETCHERSID, JR.,    )
                                 )
              Plaintiff,         )
                                 )
vs.                              )
                                 )
BRETT MURPHY,                    )                      ORDER
                                 )
              Defendant.         )
________________________________ )

      THIS MATTER is before the Court on Plaintiff’s pro se Letter [Doc. 7],

in which he seeks leave to amend the Complaint.

      The pro se incarcerated Plaintiff filed this civil rights action pursuant to

42 U.S.C. § 1983 addressing incidents that allegedly occurred at the Marion

Correctional Institution. In the Letter, Plaintiff requests leave to “amend” his

Complaint by supplementing it with updated information and allegations.

[Doc. 7 at 1]. He has not filed a proposed Amended Complaint.

      A plaintiff may amend the complaint once as a matter of course within

21 days after serving the complaint, or within 21 days after service of a

responsive pleading or 21 days after service of a motion under Rule 12(b),

(e), or (f), which is earlier. Fed. R. Civ. P. 15(a)(1).         A plaintiff may
subsequently amend with permission from the court which “shall be freely

granted when justice so requires.” Fed. R. Civ. P. 15(a)(2).

      The Motion will be denied because piecemeal amendment will not be

permitted. However, this denial is without prejudice to the Plaintiff amending

his Complaint within thirty (30) days of this Order. The Plaintiff must submit

his Amended Complaint on a § 1983 form, clearly identify the Defendant(s)

against whom he intends to proceed, and set forth facts describing how each

Defendant allegedly violated his rights. See generally Fed. R. Civ. P. 10(a).

Any Amended Complaint will be subject to all timeliness and procedural

requirements and will supersede the original Complaint. If the Plaintiff fails

to timely amend his Complaint in accordance with this Order, the Court will

proceed with initial review of the original Complaint [Doc. 1].

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Letter [Doc. 7] is

construed as a Motion to Amend and is DENIED WITHOUT PREJUDICE to

the Plaintiff amending his Complaint within thirty (30) days from the entry of

this Order. If Plaintiff fails to amend the Complaint in accordance with this

Order and within the time limit set herein, the Court will proceed with initial

review of the original Complaint [Doc. 1].

      The Clerk is instructed to mail Plaintiff a blank prisoner § 1983

complaint form along with a copy of this Order.


                                       2
IT IS SO ORDERED.
                Signed: June 30, 2021




                              3
